                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION


JAMES ANTHONY,
             Plaintiff,
v.                                              CASE NO. 5:18cv255-MCR-MJF
WILLIAM CHURCHWELL, et al.,
             Defendants.
                                          /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated March 20, 2019. ECF No. 4. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1).   The Court has made a de novo determination of all timely filed

objections, ECF No. 5.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, the Court has determined that the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation, ECF No. 4, is

adopted and incorporated by reference in this Order.
                                                                           Page 2 of 2

      2.     The Plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is

DENIED.

      3.     This case is DISMISSED, pursuant to 28 U.S.C. § 1915(g) without

prejudice to Plaintiff’s initiating a new cause of action accompanied by payment of

the $400.00 filing fee.

      4.     The Clerk of Court is directed to close the case file.

      DONE AND ORDERED this 11th day of July 2019.




                                s/M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE




Case No. 5:18cv255-MCR-MJF
